Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 8/22/22 has been entered. Claims 2, and 17-20 have been canceled.  Claims 21-25 have been added.  Claims 1, and 3-15 have been amended.  Claims 1, 3-16, and 21-25 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 5/23/22.
Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.
Applicant argues Claims 1, 3-16, and 21-25 are allowable “For at least the reasons presented in the interview” (see Remarks filed 8/22/22, Pages 12-13).  The Examiner does not find this argument persuasive.  During the interview of 8/22/22, the Examiner took the position that the proposed amendments (which were the same as the amendments found in independent claims 1 and 10) appeared to overcome the rejection of claims 1 and 10 under 35 U.S.C. §102(a)(1) as being anticipated by Mulloy et al. (U.S. 2014/0214308).  After further consideration, the Examiner still takes the position that independent claims 1 and 10 are no longer anticipated by Mulloy, as indicated during the interview of 8/22/22.   However, Claims 1, 3-16, and 21-25 are unpatentable over Mulloy in view of Adlouini (WO2014/051496), Sayman (US 2002/0116111), Wiley et al. (U.S. 2008/0295485), and Alexandru et al. (U.S. 2017/0058787) as described below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 10-11, 14, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308) in view of Adlouni (WO2014/051496).
Re claims 1 and 10:
Mulloy discloses a device (100, internal combustion engine system - Para 27 (a type of device as shown in Fig. 1)), comprising: 
one or more memories (Para 39 - “…controller 120 includes various modules an stores information for controlling the operation of the engine system 100…” (for element 120 to store information requires a type of memory; see Paras 55-56 which describes in detail the memory)); and 
one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…” (for element 120 to process inputs requires a type of processor; see Para 54)) configured to: 
identify information (154,  compression brake demand - Para 34; 156, turbocharger speed - Para 41; 158, exhaust manifold pressure - Para 41; 160, compressor outlet temperature - Para 41 (element 154 is described as associated with element 110 in Para 46 - “…compression brake demand 154 indicates compression braking is activated and demanded (e.g., the compression brake 180 is being used to decelerate the engine 110)…”, elements 156, 158, and 160 are described associated with element 110 in Para 41 - “…turbocharger speed 156 as determined (e.g., sensed or estimated) by the speed sensor 138, an exhaust manifold pressure 158 as determined by the pressure sensor 138, and a compressor outlet temperature 160 as determined by the temperature sensor 139…”(elements 136, 138, 139 are shown associated with operation of element 110 in Fig. 1))) associated with operation of an engine (110, internal combustion engine - Para 27)(see Fig. 2 - elements 154, 156, 158, and 160 are shown identified by element 120), 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a first condition (Para 46 - “…compression braking is activated and demanded…” (a type of first condition as described in Para 46)) associated with operation of the engine (110)(Para 46 - “…the compression brake 180 is being used to decelerate the engine 110…”) is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”); 
determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that a second condition (Para 46 - “…if the enablement conditions are met at 210…” (enablement conditions being met at 210, see Fig. 3, is a type of second condition)) associated with operation of the engine (110)(Para 41 - “…if one, two, or all of the turbocharger speed 156, exhaust manifold pressure 158, and compressor outlet temperature 160 are less than the maximum turbocharger speed threshold, maximum exhaust manifold pressure threshold, and the maximum compressor outlet temperature threshold, respectively, then the enablement conditions for activating the braking power increase controls are met…”) is satisfied (Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”); and 
send, based on determining that the first condition is satisfied and that the second condition is satisfied, one or more commands (see Fig. 4 et elements 220 and 230 (elements 220 and 230 are types of commands as described in Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues to close the intake throttle valve at 220 and close the VGT components of the turbocharger at 230….”)) to selectively control adjustment of a throttle valve (122, intake throttle - Para 28) associated with the engine (110)(element 122 is shown associated with element 110 in Fig. 1) and a variable geometry turbocharger (130, variable geometry turbocharger - Para 30) associated with the engine (110)(element 130 is shown associated with element 110 in Fig. 1)(see Fig. 3 and Para 46 (element 200 of Fig. 3 is executed “when the compression brake demand 154 indicates compression braking is activated and demanded” which is the first condition being satisfied, and elements 220 and 230 are performed “if the enablement conditions are met at 210” which is the second condition being satisfied))(Claim 1); and
control, based on determining that the first condition is satisfied and that the second condition is satisfied, adjustment of the throttle valve (122)(see Fig. 4 at element 220 and Para 46 - “…method 200 continues to close the intake throttle valve at 220 ….”)) associated with the engine (110)(element 122 is shown associated with element 110 in Fig. 1)(see Fig. 3 and Para 46 (element 200 of Fig. 3 is executed “when the compression brake demand 154 indicates compression braking is activated and demanded” which is the first condition being satisfied, and element 220 is performed “if the enablement conditions are met at 210” which is the second condition being satisfied)) (Claim 10).
Mulloy fails to disclose wherein the information associated with operation of the engine includes at least one of: information concerning a speed of the engine, information concerning an exhaust gas temperature, information concerning an engine airflow rate, or information concerning a pressure of an intake manifold associated with the engine; nor determining based on at least one of the information concerning the speed of the engine, the information concerning the exhaust gas temperature, the information concerning the engine airflow rate, or the information concerning the pressure of the intake manifold associated with the engine, that the first condition associated with operation of the engine is satisfied; nor determining, based on at least one of the information concerning the speed of the engine, the information concerning the exhaust gas temperature, the information concerning the engine airflow rate, or the information concerning the pressure of the intake manifold associated with the engine, that the second condition associated with operation of the engine is satisfied.
Adlouni identifying information (T1, first temperature in the exhaust system - Page 14, Lines 26-27) associated with operation of an engine (101, combustion engine - Page 6, Lines 16-17)(see Fig. 4 at step 402 and Page 14, Lines 25-29 - “…At step 402 it is established whether a first temperature T1 in the exhaust system...is below any applicable limit value Tlimit1…”), wherein the information associated with operation of the engine includes information concerning an exhaust gas temperature (T1, first temperature in the exhaust system - Page 14, Lines 26-27); and determining based on the information concerning the exhaust gas temperature that a first condition associated with operation of the engine is satisfied (see Fig. 4 at step 402 and Page 14, Line 25 - Page 15, Line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the determination of first condition being satisfied of Mulloy after that of Adlouni (thereby including determining that the first condition of Mulloy is satisfied based on exhaust gas temperature in the way taught by Adlouni, by including the identification of information concerning exhaust gas temperature of Adlouni in the information associated with operation of the engine of Mulloy and including basing the determination of Mulloy’s first condition being satisfied on this exhaust gas temperature as taught by Adlouni) for the advantage of reducing the risk of temperature in an after-treatment system (Mulloy comprises “exhaust emissions treatment devices” per Para 35) sinking to such low levels that the exhaust purifications suffer (Adlouni; Page 17, Lines 18-21).
Mulloy/Adlouni teaches determining, based on the information concerning the exhaust gas temperature (Adlouni; T1 (T1 of Adlouni has been included in the information associated with operation of the engine of Mulloy as described above)), that the second condition (Mulloy; Para 46 - “…if the enablement conditions are met at 210…”) associated with operation of the engine is satisfied (Mulloy; see Fig. 2 and Para 46 - “…method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210…”; (Mulloy’s first condition being satisfied is a prerequisite to determining Mulloy’s second condition is satisfied and therefore determining Mulloy’s second condition is satisfied is based on determining Mulloy’s first condition is satisfied; in the combined Mulloy/Adlouni, the first condition being satisfied of Adlouni has been included in determining whether Mulloy’s first condition is satisfied, and thereby the determination of second condition being satisfied of Mulloy/Adlouni is based on this as the determination of Mulloy’s first condition being satisfied is a prerequisite to determining the second condition is satisfied)).
Re claims 3 and 11:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 1 and 10 (as described above).
Mulloy discloses wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that the first condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”).
Mulloy fails to disclose determining, based on the information concerning the exhaust gas temperature, that the exhaust gas temperature fails to satisfy an exhaust gas temperature threshold; and determining, based on determining that the exhaust gas temperature fails to satisfy the exhaust gas temperature threshold, that the first condition is satisfied.
Adlouni teaches determining, based the on information concerning the exhaust gas temperature (T1), that the exhaust gas temperature fails to satisfy an exhaust gas temperature threshold (Page 14, Lines 28-29 - “applicable limit value T1limit1”)(see Fig. 4 at 402 and Page 14, Lines 26-29 (at step 402, it is determined if element T1 is less than element T1limit1, which is determining if T1 fails to reach T1limit1)); and determining, based on determining that the exhaust gas temperature fails to satisfy the exhaust gas temperature threshold, that the first condition is satisfied (see Fig. 4 at 402-Yes and Page 14, Lines 26-29 (determining that T1 is less than T1limit1 is a type of first condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first condition, and satisfaction thereof, of Mulloy after that of Adlouni (by satisfying the first condition of Mulloy when the exhaust temperature of Mulloy is less than the threshold of Adlouni in the way taught by Adlouni) for the advantage of reducing the risk of temperature in an after-treatment system (Mulloy comprises “exhaust emissions treatment devices” per Para 35) sinking to such low levels that the exhaust purifications suffer (Adlouni; Page 17, Lines 18-21).
Re claims 6 and 14:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 1 and 10 (as described above).
Mulloy discloses wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”), are configured to: determine, based on the information (154, 156, 158, 160) associated with operation of the engine (110), that the first condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120.  The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”).
Mulloy fails to disclose determining, based on the information concerning the exhaust gas temperature, that the first condition is satisfied.
Adlouni teaches determining, based the on information concerning the exhaust gas temperature (T1), that the first condition is satisfied (see Fig. 4 at 402-Yes and Page 14, Lines 26-29 (determining that T1 is less than T1limit1 is a type of first condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first condition, and satisfaction thereof, of Mulloy after that of Adlouni (by satisfying the first condition of Mulloy when the exhaust temperature of Mulloy is less than the threshold of Adlouni in the way taught by Adlouni) for the advantage of reducing the risk of temperature in an after-treatment system (Mulloy comprises “exhaust emissions treatment devices” per Para 35) sinking to such low levels that the exhaust purifications suffer (Adlouni; Page 17, Lines 18-21).

Re claim 8:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claim 1 (as described above).
Mulloy discloses wherein sending the one or more commands (see Fig. 4 et elements 220 and 230) to selectively control adjustment of the throttle valve (122) associated with the engine (110) and the VGT (130) associated with the engine (110) causes at least one of: adjustment of an adjustable intake of the VGT (Para 44 - “…the VGT component is an adjustable nozzle ring, adjustable shroud plate…”)(see Fig. 3 and Para 46 - “…controller 120…close the VGT components of the turbocharger at 230…”); adjustment of an adjustable outlet of the VGT; or adjustment of an adjustable flow area control element of the VGT (Para 44 - “…the VGT component is…adjustable vane guides…”)(see Fig. 3 and Para 46 - “…controller 120…close the VGT components of the turbocharger at 230…”).
Re claim 9:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claim 1 (as described above).
Mulloy discloses wherein sending the one or more commands (see Fig. 4 et elements 220 and 230) to selectively control adjustment of the throttle valve (122) associated with the engine (110) and the VGT (130) associated with the engine (110) causes the throttle valve (122) to adjust from a first valve position to a second valve position (see Fig. 3 and Para 46 - “…close the intake throttle valve at 220…” (for the intake throttle valve to close requires a type of first valve position, which is the position that the throttle is closed from, and a type of second valve position, which is the position that the throttle is closed to)).
Re claim 16:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claim 10 (as described above).
Mulloy discloses wherein controlling (see Fig. 3 at Step 220) adjustment of the throttle valve (122) causes the throttle valve (122) to adjust from a first valve position to a second valve position (see Fig. 3 and Para 46 - “…close the intake throttle valve at 220…” (for the intake throttle valve to close requires a type of first valve position, which is the position that the throttle is closed from, and a type of second valve position, which is the position that the throttle is closed to)).
Re claim 25:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claim 10 (as described above).
Mulloy discloses wherein the one or more processors (Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”) are further configured to: control, based on determining that the first condition is satisfied (Para 46 - “…The method 200 is run when the compression brake demand 154 indicates compression braking is activated and demanded…”) and that the second condition is satisfied (see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”), adjustment of a variable geometry turbocharger (130, variable geometry turbocharger - Para 30) associated with the engine (110)(element 130 is shown associated with element 110 in Fig. 1)(see Fig. 3 and Para 46 (element 200 of Fig. 3 is executed “when the compression brake demand 154 indicates compression braking is activated and demanded” which is the first condition being satisfied, and elements 220 and 230 are performed “if the enablement conditions are met at 210” which is the second condition being satisfied)).
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308) in view of Adlouni (WO2014/051496), as applied to claims 1, 6, 10, and 14 above, in view of Sayman (US 2002/0116111).
Re claims 4 and 12:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 1 and 10 (as described above), wherein the one or more processors (Mulloy; Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Mulloy; Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (Mulloy; 154, 156, 158, 160, and Adlouni; T1) associated with operation of the engine (Mulloy; 110), that the second condition is satisfied (Mulloy; see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy/Adlouni fails to disclose determining, based on the information concerning the speed of the engine, that the speed of the engine satisfies an engine speed threshold; and determine, based on determining that the speed of the engine satisfies the engine speed threshold, that the second condition is satisfied.
Sayman teaches determining, based on information concerning the speed of an engine (Fig. 3 - “PREDICTED ENGINE SPEED” (a type of speed of an engine)), that the speed of the engine satisfies an engine speed threshold (Fig. 3 - “PREDICTED SPEED REQUEST”)(see Fig. 3 and Para 22 - 4th step (unlabeled) in Fig. 3 is shown/described determining if “PREDICTED SPEED” is less than “PREDICTED SPEED REQUEST”); and determining, based on determining that the speed of the engine satisfies that engine speed threshold, that a second condition is satisfied (see Fig. 3 at 4th step YES and Para 22 (PREDICTED SPEED” being less than “PREDICTED SPEED REQUEST” is shown/described as a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy/Adlouni after that of Sayman (by including the second condition/satisfaction thereof of Sayman in the second condition of Mulloy) for the advantage of providing a factor for deactivating the engine brake more accurately to achieve better synchronization (Sayman; Para 22) which would allow for improved engine braking strategy to facilitate more accurate and more reliable synchronization between engine output speed and transmission input speed during assisted shifting procedures (Sayman; Para 5).
Re claims 7 and 15:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 6 and 14 (as described above), wherein the one or more processors (Mulloy; Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Mulloy; Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (Mulloy; 154, 156, 158, 160, and Adlouni; T1) associated with operation of the engine (Mulloy; 110), that the second condition is satisfied (Mulloy; see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy/Adlouni fails to disclose determining, based on the information concerning the speed of the engine, that the second condition is satisfied.
Sayman teaches determining, based on information concerning the speed of an engine (Fig. 3 - “PREDICTED ENGINE SPEED” (a type of speed of an engine)), that a second condition is satisfied (see Fig. 3 at 4th step YES and Para 22 (PREDICTED SPEED” being less than “PREDICTED SPEED REQUEST” is shown/described as a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy/Adlouni after that of Sayman (by including the second condition/satisfaction thereof of Sayman in the second condition of Mulloy) for the advantage of providing a factor for deactivating the engine brake more accurately to achieve better synchronization (Sayman; Para 22) which would allow for improved engine braking strategy to facilitate more accurate and more reliable synchronization between engine output speed and transmission input speed during assisted shifting procedures (Sayman; Para 5).
Claims 5, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308) in view of Adlouni (WO2014/051496), as applied to claims 1, 6, 10, and 14 above, in view of Wiley et al. (US 2008/0295485).
Re claims 5 and 13:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 1 and 10 (as described above), wherein the one or more processors (Mulloy; Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Mulloy; Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (Mulloy; 154, 156, 158, 160, and Adlouni; T1) associated with operation of the engine (Mulloy; 110), that the second condition is satisfied (Mulloy; see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy/Adlouni fails to teach determining, based on the information concerning the engine airflow rate, that the engine airflow rate satisfies an engine speed threshold; and determining, based on determining that the engine airflow rate satisfies the engine speed threshold, that the second condition is satisfied.
Wiley teaches determining, based on information concerning an engine airflow rate (Para 46 - “…a supply of air…”), that the engine airflow rate satisfies an engine speed threshold (Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (for element 30 to operate as depicted in situations when a supply of air is insufficient to meet demands of engine brake 32 requires a type of determining that that the supply of air satisfy an engine speed threshold)); and determining, based on determining that the engine airflow rate satisfies the engine speed threshold, that a second condition is satisfied (Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy/Adlouni after that of Wiley (by including the second condition/satisfaction thereof of Wiley (determination of sufficient supply of air for engine brake) in the second condition of Mulloy (enablement conditions of 210 in Fig. 3)) for the advantage of ensuring sufficient supply of air for the engine brake (Wiley; Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
Re claims 21 and 23:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 6 and 14 (as described above), wherein the one or more processors (Mulloy; Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Mulloy; Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (Mulloy; 154, 156, 158, 160, and Adlouni; T1) associated with operation of the engine (Mulloy; 110), that the second condition is satisfied (Mulloy; see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy/Adlouni fails to teach determining, based on the information concerning the engine airflow rate, that the second condition is satisfied.
Wiley teaches determining, based on information concerning an engine airflow rate (Para 46 - “…a supply of air…”), that a second condition is satisfied (Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy/Adlouni after that of Wiley (by including the second condition/satisfaction thereof of Wiley (determination of sufficient supply of air for engine brake) in the second condition of Mulloy (enablement conditions of 210 in Fig. 3)) for the advantage of ensuring sufficient supply of air for the engine brake (Wiley; Para 46 - “…a supply of air may be insufficient to meet demands of… engine brake 32… In these situations, controller 30 may operate as depicted…” (determining insufficient supply of air also requires determining sufficient supply of air because a determination that the supply of air is not insufficient necessarily means a determination that the supply of air is sufficient, and this determination that the supply of air is sufficient for braking is a type of second condition being satisfied)).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al. (U.S. 2014/0214308) in view of Adlouni (WO2014/051496), as applied to claims 6 and 14 above, in view of Alexandru et al. (US 2017/0058787).
Re claims 22 and 24:
Mulloy/Adlouni teaches the device (Mulloy; 100) of claims 6 and 14 (as described above), wherein the one or more processors (Mulloy; Para 38 - “…controller 120 receives multiple inputs, processes the inputs…”), when determining that the second condition is satisfied (Mulloy; Para 46 - “…if the enablement conditions are met at 210, then the method 200 continues…”), are configured to: determine, based on the information (Mulloy; 154, 156, 158, 160, and Adlouni; T1) associated with operation of the engine (Mulloy; 110), that the second condition is satisfied (Mulloy; see Fig. 2 and Para 46 - “…the method 200 is executed by the modules of controller 120... the method 200 begins by determining if the enablement conditions for activating braking power increase controls are met at 210. If the enablement conditions are not met at 210, then the method 200 ends. However, if the enablement conditions are met at 210, then the method 200 continues…”).
Mulloy fails to disclose determining based on the pressure of the intake manifold associated with the engine, that the second condition is satisfied.
Alexandru teaches determining based on a pressure (Para 31 - “…boost pressure…as measured…in the intake manifold 304…”) of an intake manifold (304, intake manifold - Para 22) associated with an engine (300, internal combustion engine - Para 22), that a second condition is satisfied (Fig. 4 at step 406-NO and Paras 31-32 - “…a measurement of a sustained or even increased boost level after activation of the exhaust braking subsystem is indicative of a failure of the exhaust braking subsystem… if no failure of the exhaust braking subsystem is determined at block 406, processing continues” (no failure of the exhaust braking subsystem is a type of second condition being satisfied)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second condition, and satisfaction thereof, of Mulloy/Adlouni after that of Alexandru (by including the second condition/satisfaction thereof of Alexandru (determination that exhaust brake has not failed) in the second condition of Mulloy (enablement conditions of 210 in Fig. 3)) for the advantage of avoiding potentially damaging effects of failure of the exhaust braking subsystem (Alexandru; Para 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sujan (U.S. 8,302,385)(see Fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                             9/8/22